EXHIBIT 10.2



RESTRICTED STOCK AGREEMENT

                   This Agreement is made as of _______ , 200_, ("Grant Date")
between GERBER SCIENTIFIC, INC. (the "Company") and _____________ ("Grantee").
This Agreement is made pursuant to the Gerber Scientific, Inc. 2003 Employee
Stock Option Plan (the "Stock Plan"). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Stock Plan.

                   WHEREAS, the Management Development and Compensation
Committee of the Board of Directors of the Company (the "Committee"), which is
responsible for administering the Stock Plan in accordance with Article 5 of the
Stock Plan, has determined that Grantee be granted Restricted Shares; and

                   WHEREAS, the Committee wishes to increase Grantee's
proprietary interest in the Company and encourage Grantee's continued employment
with the Company or its Subsidiary.

                   NOW, THEREFORE, in consideration of the premises and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

                   1. Grant. Pursuant to the terms of the Stock Plan and this
Grant Agreement, the Committee has granted to Grantee ______ shares of the
Company's Common Stock (the "Restricted Stock"), which shall be restricted in
accordance with this Agreement.

                   2. Restriction Period. The shares of Restricted Stock granted
to Grantee shall be restricted from the Grant Date until they vest (the
"Restriction Period") as follows:

One-fourth of the Restricted Shares shall vest on ______

One-fourth of the Restricted Shares shall vest on ______

One-fourth of the Restricted Shares shall vest on ______

One-fourth of the Restricted Shares shall vest on ______

provided that vesting has not already been accelerated in accordance with
Section 4 of this Agreement.

                   3. Forfeiture of Restricted Stock During Restriction Period.
Should Grantee cease to be an Employee at any time during the Restriction
Period, whether voluntarily or involuntarily, for any reason other than death,
Permanent Disability or Retirement, all rights of Grantee to the Restricted
Stock granted in accordance with this Agreement shall be forfeited and such
Restricted Stock will be automatically reacquired by the Company and Grantee
shall have no further interest in such Restricted Stock.

                   4. Termination of Restrictions in the Event of Death,
Permanent Disability, or Retirement of Grantee or in the Event of a Change of
Control. The restrictions on the Restricted Stock granted to Grantee in
accordance with this Agreement shall terminate, and the Restricted Stock shall
vest in Grantee (i) should Grantee cease to be an employee of the Company due to
the death, Permanent Disability or Retirement of Grantee or (ii) upon a Change
of Control.

                   5. Rights as Stockholder During the Restriction Period.
During the Restriction Period, Grantee's Restricted Stock shall be held,
physically and of record, by the Company or its nominee (at the Company's
election Restricted Stock may be held in book entry form) for the benefit of
Grantee. Grantee, as beneficial owner of the Restricted Stock, shall be entitled
to any cash dividends paid on the Restricted Stock and shall be entitled to
direct the voting of such Restricted Stock. Shares of Common Stock distributed
as a dividend on the Restricted Stock, if any, shall be subject to the same
restrictions as those imposed on the Restricted Stock and reflected in this
Agreement.

                   6. Nontransferability of Restricted Stock. The Restricted
Stock shall be non-transferable and non-assignable during the Restriction
Period.

                   7. Payment of Taxes. Grantee understands, acknowledges and
agrees that the value of the Restricted Stock is subject to state and federal
income taxes and certain rules which require the Company to withhold amounts
necessary to pay these taxes. Grantee hereby authorizes the Company to reduce
the number of shares of Restricted Stock delivered to Grantee at the time the
restrictions lapse by the number of shares of Restricted Stock required to
satisfy the tax withholding requirements. Such shares of Restricted Stock shall
be returned to the Company. Grantee's acknowledgement and acceptance of these
tax withholding provisions are conditions precedent to the right of Grantee to
receive the Restricted Stock under the Stock Plan and this Agreement.

                   8. Acknowledgment of Receipt. Grantee agrees to acknowledge
receipt of the stock certificate or other evidence of ownership for the
Restricted Stock upon lapse of the restrictions by delivering to the Company an
Acknowledgement of Receipt substantially in the form of Exhibit A to this
Agreement, if requested by the Company.

                   9. Section 83(b) Election. Under Section 83 of the Internal
Revenue Code of 1986, as amended (the "Code"), the difference between the
purchase price paid for the shares of Restricted Stock and their Fair Market
Value on the date any forfeiture restrictions applicable to such shares lapse
will be reportable as ordinary income at that time. For this purpose,
"forfeiture restrictions" include the forfeiture of unvested shares as described
above. Grantee may elect to be taxed at the time the shares are acquired, rather
than when such shares cease to be subject to such forfeiture restrictions, by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within thirty (30) days after the Grant Date. Grantee will have to make
a tax payment to the extent the amount paid for the shares is less than the Fair
Market Value of the shares of Restricted Stock on the Grant Date. The form for
making this election is attached as Exhibit B hereto. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by Grantee (in the event the Fair Market Value of the shares as
of the vesting date exceeds the purchase price) as the forfeiture restrictions
lapse.



                   GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE'S SOLE
RESPONSIBILITY, AND NOT THE COMPANY'S, TO FILE A TIMELY ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON GRANTEE'S BEHALF. GRANTEE IS RELYING SOLELY ON GRANTEE'S OWN
ADVISORS IN DETERMINING WHETHER TO FILE ANY ELECTION UNDER SECTION 83(b) OF THE
CODE.



                   Grantee agrees to give notice to the Company in accordance
with Section 14 of this Agreement in the event that Grantee makes a Section
83(b) election.

                   10. Stock Plan Incorporated by Reference; Interpretations.
The shares of Restricted Stock granted hereby are granted pursuant to the terms
and conditions of the Stock Plan, all of which are incorporated herein by
reference. Grantee hereby acknowledges receipt of a copy of the Stock Plan and
agrees to be bound by all of the terms and provisions thereof. If there is any
conflict between the provisions of the Stock Plan and this Agreement, the
provisions of the Stock Plan shall control. The Committee is responsible for the
administration of the Stock Plan and any interpretations, determinations or
other actions made or taken by the Committee regarding the operation of the
Stock Plan are final, binding and conclusive on the parties hereto. All rights
under this Agreement shall be governed and construed in accordance with the
internal laws (and not the laws relating to conflict of laws) of the State of
Connecticut.

                   11. No Rights to Continued Employment. The grant hereby of
the Restricted Stock to Grantee does not confer upon Grantee any right with
respect to continued employment by the Company, nor does this grant interfere in
any way with the right of the Company, or the right of Grantee, to terminate
Grantee's employment with the Company at any time.

                   12. Investment Representation. Grantee represents and
warrants that the Common Stock to be acquired hereby is being acquired for
investment and not with a view toward resale or with a view to distribution
thereof and that Grantee will comply with such restrictions as may be necessary
to satisfy the requirements of federal or state securities law. Upon demand by
the Committee, Grantee (or Grantee's beneficiary, guardian, or legal
representative) shall deliver to the Committee the representation contained
above at the time the restrictions on the Restricted Stock lapse. The making of
this representation is a condition precedent to the right of Grantee to receive
Common Stock under this Agreement.

                   13. Compliance with Laws. The obligation of the Company to
deliver Common Stock hereunder is subject to all applicable federal and state
laws, rules, and regulations and to such approvals as may be required by any
government or regulatory agency. The Company shall not be required to issue or
deliver any certificates or other evidence of ownership for Common Stock granted
in accordance with this Agreement prior to (a) the obtaining of any approval or
ruling from the Securities and Exchange Commission, the Internal Revenue Service
or any other governmental agency which the Company, in its sole discretion,
shall determine to be necessary or advisable, (b) the listing of such Common
Stock on any stock exchange on which the Common Stock may then be listed, and
(c) the completion of any registration or qualification of such Common Stock
under any federal or state law, or any rule or regulation of any government body
which the Company shall, in its sole discretion, determine to be necessary or
advisable.

                   14. Notices. Any notice hereunder to the Committee or the
Company shall be addressed to it at the Company's office, 83 Gerber Road West,
South Windsor, Connecticut 06074, Attention: Executive Vice President and CFO.
Any notice hereunder to Grantee shall be addressed to Grantee at his or her
office at the Company or Subsidiary. Any party shall have the right to designate
at any time hereafter in writing some other address for notice.

                   15. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

                   IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

GERBER SCIENTIFIC, INC.

 

 

____________________________________

By:

Name:

Title:





GRANTEE

 

____________________________________

Name

EXHIBIT A

 

 

 

ACKNOWLEDGMENT OF RECEIPT

 

 

Receipt is hereby acknowledged of the delivery to me on _________________ of
stock certificate(s) for ________ shares of Common Stock of Gerber Scientific,
Inc., which shares represent Restricted Stock granted to me by the Company on ,
200 . I acknowledge and agree, in accordance with the terms of the Grant
Agreement, that the balance of _______ Restricted Stock has been retained by the
Company and used to satisfy the tax withholding obligations applicable to the
value of the Restricted Stock granted to me.

 

 

___________________________

Name:



 

 

EXHIBIT B



ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE



The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

> 1. The name, address and social security number of the undersigned:
> 
> > Name:
> > 
> > 
> > 
> > Address:

> > Social Security No.:
> 
> 2. Description of property with respect to which the election is being made:
> 
> > ____________ shares of common stock of Gerber Scientific, Inc., a
> > Connecticut corporation, (the "Company").
> 
> 3. The date on which the property was transferred is _________ ___, 20__.
> 
> 4. The taxable year to which this election relates is calendar year 20__.
> 
> 5. Nature of restrictions to which the property is subject:
> 
> > The shares of stock are subject to the provisions of a Restricted Stock
> > Agreement between the undersigned and the Company. The shares of stock are
> > subject to forfeiture under the terms of the Agreement.
> 
> 6. The fair market value of the property at the time of transfer (determined
> without regard to any lapse restriction) was $__________ per share, for a
> total of $_________.
> 
> 7. The amount paid by taxpayer for the property was $___________.
> 
> 8. A copy of this statement has been furnished to the Company.

Dated: ____________, 20__

____________________
Taxpayer's Signature
 
___________________
Taxpayer's Printed Name

 

 












PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

                  1. You must file one copy of the completed election form with
the IRS Service Center where you file your federal income tax returns within 30
days after the Grant Date of your Restricted Stock.

                  2. At the same time you file the election form with the IRS,
you must also give a copy of the election form to the Secretary of the Company.

                  3. You must file another copy of the election form with your
federal income tax return (generally, Form 1040) for the taxable year in which
the stock is transferred to you.

 

 

 

 